PER CURIAM.
Warren Boardley appeals the district court’s order denying his “motion to append presentence report.” Boardley sought the correction of certain alleged inaccuracies in his 1989 presentence report. Under former Fed.R.Crim.P. 32(c)(3)(D), motions to correct errors in a presentence report must be made prior to the imposition of sentence. United States v. Warner, 23 F.3d 287, 290 (10th Cir.1994); United States v. Engs, 884 F.2d 894, 895-97 (5th Cir.1989). Boardley’s motion was filed more than twelve years after imposition of sentence, and the district court was without jurisdiction to consider the motion. We dismiss Boardley’s appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED.